Name: Council Decision (CFSP) 2019/1092 of 26 June 2019 amending Decision (CFSP) 2017/2302 in support of the OPCW activities to assist clean-up operations at the former chemical weapons storage site in Libya in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: European construction;  world organisations;  cooperation policy;  Africa;  international security;  defence
 Date Published: 2019-06-27

 27.6.2019 EN Official Journal of the European Union L 173/47 COUNCIL DECISION (CFSP) 2019/1092 of 26 June 2019 amending Decision (CFSP) 2017/2302 in support of the OPCW activities to assist clean-up operations at the former chemical weapons storage site in Libya in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2017, the Council adopted Decision (CFSP) 2017/2302 (1). (2) Decision (CFSP) 2017/2302 provides for a 20-month implementation period of the activities referred to in Article 1(2) thereof from the date of conclusion of the financing agreement referred to in Article 3(3) thereof. (3) On 27 March 2019, the implementing entity, the Organisation for the Prohibition of Chemical Weapons (OPCW), requested the Union to extend the duration of Decision (CFSP) 2017/2302. Extending the duration of that Decision by 12 months would allow the OPCW to continue the activities referred to in Article 1(2) thereof beyond the expiry date referred to in Article 5(2) thereof and to reach its planned objectives. (4) The requested amendment of Decision (CFSP) 2017/2302 concerns Article 5(2) thereof, and Section 6 of the Annex thereto. (5) As specifically mentioned in the OPCW's request of 27 March 2019, the continuation of the activities referred to in Article 1(2) of Decision (CFSP) 2017/2302 could be performed without any resource implication. (6) The duration of Decision (CFSP) 2017/2302 should therefore be extended to enable the continued implementation of the activities referred to in Article 1(2) thereof, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2017/2302 is hereby amended as follows: (1) Article 5(2) is replaced by the following: 2. It shall expire 32 months after the date of the conclusion of the financing agreement between the Commission and the OPCW referred to in Article 3(3), or it shall expire six months after its entry into force if that financing agreement has not been concluded by that time.; (2) the text of Section 6 of the Annex is replaced by the following: 6. Estimated duration The duration of the project is envisaged to be 32 months.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2019. For the Council The President G.L. GAVRILESCU (1) Council Decision (CFSP) 2017/2302 of 12 December 2017 in support of the OPCW activities to assist clean-up operations at the former chemical weapons storage site in Libya in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (OJ L 329, 12.12.2017, p. 49).